Citation Nr: 1216847	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  10-12 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the Veteran's substantive appeal was timely filed on the issues of entitlement to a disability rating greater than 10 percent for lumbosacral strain, also evaluated as mid and upper thoracic back strain; entitlement to a disability rating greater than 10 percent for sensory radiculopathy at S1, right lower extremity; and entitlement to service connection for digestive and other organ related disabilities as secondary to the lumbosacral strain.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which continued a 10 percent disability rating for lumbosacral strain and denied service connection for digestive and other organ related disabilities as secondary to the lumbosacral strain.  

The Veteran disagreed with this decision in November 2008 and, by rating decision dated in May 2009 the RO granted service connection for sensory radiculopathy at S1, right lower extremity and assigned a 10 percent disability rating effective April 30, 2009.  Thereafter, the RO issued a statement of the case on June 10, 2009 which included the newly granted sensory radiculopathy at S1.  In a cover letter accompanying the June 10, 2009 statement of the case, the RO stated: "You must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you with this period, we will close your case."  The Veteran submitted a VA Form 1-9 substantive appeal on August 25, 2009.  However, this document was received after the time limit for filing a substantive appeal, which, in this case, was August 10, 2009, 60 days after the date of the statement of the case.  

In September 2009 correspondence the RO informed the Veteran that his appeal had been closed because he did not file a timely substantive appeal with regard to either the June 2008 rating decision or the June 10, 2009 statement of the case.  Thereafter, in September 2009, the Veteran disagreed with the RO's decision that his August 25, 2009 VA Form 1-9 was untimely.  The RO issued a statement of the case in January 2010 and in February 2010 the Veteran perfected an appeal with regard to the timeliness of his previously attempted appeal.  
    
The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

In March 2012 correspondence the Veteran indicated that he wished to withdraw his pending appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2012 correspondence the Veteran indicated that he wished to withdraw his pending appeal.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this case and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


